NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDGAR AYALA BRIBIESCA,                          No.    15-71016

                Petitioner,                     Agency No. A200-691-635

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Edgar Ayala Bribiesca, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the BIA’s

factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

We deny the petition for review.

      Among other reasons, the BIA denied asylum as a matter of discretion.

Bribiesca does not raise any arguments challenging this dispositive determination.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996). Thus, we deny

the petition as to Bribiesca’s asylum claim.

      Substantial evidence supports the BIA’s determination that Bribiesca failed

to establish he was or would be persecuted on account of a protected ground. See

INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an applicant “must provide some

evidence of [motive], direct or circumstantial”) (emphasis in original); see also

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”). Thus, Bribiesca’s withholding of

removal claim fails.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Bribiesca failed to establish it is more likely than not he will be tortured by or with

the consent or acquiescence of the government of Mexico. See Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1152 (9th Cir. 2010) (generalized evidence of violence and

crime in Mexico was not particular to the petitioner and insufficient to establish


                                           2                                    15-71016
eligibility for CAT relief).

      PETITION FOR REVIEW DENIED.




                               3    15-71016